Citation Nr: 1729443	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease with herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to a total disability rating based individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA) which, in pertinent part, continued a 20 percent rating for service-connected degenerative joint disease with herniated nucleus pulposus of the lumbar spine.

The Veteran requested a hearing before the Board, and VA scheduled him for a hearing before a Veterans Law Judge at the RO in July 2010.  The Veteran failed to appear for the hearing and has not requested that the hearing be rescheduled.  As such, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702(c), (d) (2016).

The case was previously remanded by the Board in December 2010 and June 2012.  The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in June 2012, in part, to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected back disability.  The examination was provided in November 2013.  

The Board has reviewed the November 2013 VA examination, and although range of motion testing is noted, it does not indicate if such testing was active or passive range of motion.  Moreover, although there is indication that the Veteran's back disability resulted in interference with sitting, standing and/or weight-bearing, it does not indicate if there was pain in non-weight-bearing.  

In a recent holding, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board must find the November 2013 VA examination inadequate.  The Veteran's back claim must therefore be remanded in order to obtain an adequate and appropriate VA examination.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The issue of entitlement to TDIU is inextricably intertwined with the issue being remanded to the AOJ for further consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA comprehensive spinal examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The lumbar spine should be tested for pain in both active and passive motion, in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his lumbar spine disability, to include the noted radiculopathy of the femoral and sciatic nerves of the bilateral lower extremities, as well as any bowel or bladder dysfunction.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




